Exhibit 12.2 INTELLIPHARMACEUTICS INTERNATIONAL INC. CERTIFICATION PURSUANT TO RULE 13a-14 OR 15d-14 OF THE SECURITIES EXCHANGE ACT OF 1934, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I,Shameze Rampertab, certify that: 1.I have reviewed this Annual Report on Form 20-F/A of Intellipharmaceutics InternationalInc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: January 31, 2013 By: /s/ Shameze Rampertab Shameze Rampertab Vice President Finance and Chief Financial Officer (Principal Financial Officer)
